23 F.3d 400
73 A.F.T.R.2d 94-2097
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.George CHRISTIAN, Sr., Plaintiff Appellant,v.UNITED STATES of America, Defendant Appellee.
No. 92-2477.
United States Court of Appeals, Fourth Circuit.
Submitted March 22, 1994.Decided May 3, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  John R. Hargrove, District Judge.  (CA-91-3113-HAR)
George Christian, Sr., appellant pro se.
Gary R. Allen, Joel Adam Rabinovitz, United States Department of Justice, Washington, DC., for appellee.
D.Md.
AFFIRMED.
Before PHILLIPS, MURNAGHAN, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing, pursuant to 26 U.S.C. Sec. 6226(b)(4)(1988), his petition challenging the Commissioner's Final Partnership Administrative Adjustments and from its order denying his motion for reconsideration.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Christian v. United States, No. CA-91-3113-HAR (D. Md. Aug. 5, 1992;  Sept. 15, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.